ORDER

PER CURIAM.
Appellant-Employee appeals the award of the Labor and Industrial Commission contending the award of worker’s compensation benefits for permanent partial disability and for unpaid medical expenses was inadequate. The Commission’s award was supported by competent and substantial evidence. An extended opinion would have no precedential value. However, the parties have been furnished with a memorandum for their information setting forth the reasons for which the Labor and Industrial Relations Commission’s award is affirmed pursuant to Rule 84.16(b).